Citation Nr: 0023450	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hammertoe of the 
right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In January 1946, the RO denied service connection for pes 
planus.  The RO notified the veteran of that decision by 
letter dated February 5, 1946; the veteran did not appeal.  

In April 1947, the RO again denied service connection for pes 
planus.  The RO notified the veteran of that decision by 
letter dated April 24, 1947; the veteran did not appeal.  

In June 1993, the veteran filed a claim to reopen service 
connection for pes planus.  In December 1993, the RO denied 
the veteran's claim to reopen service connection.  The RO 
notified him of the decision by letter dated January 11, 
1994; the veteran did not appeal.  

In his April 1999 Substantive Appeal, the veteran filed a 
claim to reopen service connection for pes planus.  The RO 
has not adjudicated this issue.  It is referred to the RO.  

In the December 1999 written presentation, the veteran's 
representative alleged clear and unmistakable error in the 
January 1946 rating decision.  The RO has not adjudicated 
this issue.  It is referred to the RO.


FINDING OF FACT

A hammertoe of the right foot is not shown during active 
service and the veteran has not presented or identified 
competent medical evidence that relates post-service 
hammertoe of the right foot to any incident or event of 
active service or proximately due to or the result of a 
service-connected disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
hammertoe of the right foot is not well grounded.  
38 U.S.C.A. § 5107(a) (1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The diagnosis of first degree bilateral pes planus was noted 
during the service medical entrance examination in December 
1942.  The examiner also noted that the condition was 
"NCD."  There was no diagnosis of any other foot disorder.  
The service medical records do not show treatment for a right 
toe injury or a diagnosis of hammertoe.  They show the 
veteran was seen in August 1943 for blisters on the bottom of 
his feet.  The diagnosis of second degree pes planus was 
noted during the medical discharge examination at separation 
in December 1945.  

In his June 1993 claim to reopen service connection for pes 
planus, the veteran stated that he originally began having 
bilateral foot problems in 1942 while stationed in Alabama.  
The veteran stated that a private physician had treated him 
for this condition in 1962.  By letter dated in July 1993, 
the RO requested that physician's treatment records.  In 
August 1993, the physician responded that there were no 
existing records.  In November 1993, the RO notified the 
veteran that this physician no longer had his medical 
treatment records.  The veteran responded in December 1993 
with a copy of a check, which is dated in July 1983, showing 
payment to that physician for medical services rendered.  

The VA medical records show the veteran was admitted in 
January 1998 for repair of a hammertoe of the fourth digit of 
the right foot.  The veteran related having had problems over 
the previous 40 years.  The examiner noted a prior medical 
history of prostate cancer, for which the veteran underwent a 
prostatectomy, and a bilateral inguinal hernia repair.  The 
examiner noted that conservative treatment for the right 
hammertoe failed to provide relief and the veteran elected to 
undergo surgery.  Physical examination showed claw toe of the 
third and fourth toes of the right foot, which the examiner 
noted was asymptomatic.  An interphalangeal fusion of the 
fourth toe of the right foot was performed.  This consisted 
of removal of a bone from the fourth toe of the right foot 
and placement of a wire in the toe in an attempt to decrease 
the pain from the hammertoe.  

In his June 1998 claim for service connection, the veteran 
stated he first received treated for his right fourth toe 
condition in or about 1943 while stationed in Alabama.  In a 
September 1998 statement, the veteran related that he was 
receiving private medical treatment for his foot condition 
since 1983, and that he had received earlier treatment at the 
VA.  Attached to that statement is an August 1998 medical 
statement purportedly signed by the private treating 
physician.  It states that the physician performed foot 
surgery on the veteran in 1983.  

In his April 1999 Substantive Appeal, the veteran stated that 
he began having foot problems in 1943 after being issued 
combat boots.  The boots were uncomfortable and caused foot 
pain, for which he received medication on at least two 
occasions.  The veteran stated that he had continuous foot 
pain since that time and this led to the surgery in 1983.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1999).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
held that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  


Analysis

The veteran seeks service connection for a hammertoe of the 
right foot.  He contends that he originally injured his feet 
in 1942 or 1943 while stationed in Alabama.  The veteran 
contends that he began having foot problems in 1943 after 
being issued combat boots.  He maintains that he has 
experienced continuous foot pain since that time, which 
resulted in private foot surgery in 1983 and VA foot surgery 
in 1998; therefore, he should be awarded service connection 
for hammertoe of the fourth toe of the right foot.  

The threshold question is whether the veteran has submitted a 
well-grounded claim.  Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993).  

The evidence of record establishes that the veteran has a 
current right fourth toe disorder.  The VA medical records 
show the veteran was admitted in January 1998 for repair of a 
hammertoe of the fourth digit of the right foot.  The 
examiner noted that conservative treatment for the right 
hammertoe failed to provide relief and the veteran elected to 
undergo surgery.  An interphalangeal fusion of the fourth toe 
of the right foot was performed.  This consisted of removal 
of a bone from the fourth toe of the right foot and placement 
of a wire in the toe in an attempt to decrease the pain from 
the hammertoe.  The VA physician did not relate the right 
hammertoe to any incident or event of active service.  

The service medical records do not show treatment for a right 
toe injury or a diagnosis of hammertoe.  The service medical 
records show the veteran was diagnosed with pes planus during 
the service medical entry examination in December 1942 and 
during the medical discharge examination at separation in 
December 1945.  There was no diagnosis of any other foot 
disorder in the service medical records.  Although the 
veteran was seen in August 1943 for blisters on the bottom of 
his feet, the records do not show treatment for a right toe 
injury or a diagnosis of hammertoe.  

The only evidence that the veteran sustained a right toe 
injury during active service consists of the statements from 
the veteran.  The veteran stated that he first received 
treatment for his right fourth toe condition in or about 1943 
while stationed in Alabama.  He also stated that he began 
having foot problems in 1943 after being issued combat boots.  
Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).  

The veteran is competent to relate having sustained a right 
toe injury during service and having had chronic toe and foot 
pain symptoms since a lay person is competent to provide 
evidence on the occurrence of observable symptoms during 
service and following service.  Therefore, the veteran has 
presented evidence that he sustained a right toe injury 
during active service even though there is no medical 
diagnosis of hammertoe during active service.  

The veteran's claim is not well grounded in this case because 
he has not presented or identified available, competent 
medical evidence of a nexus between the claimed in-service 
injury and the post-service development of a hammertoe of the 
right fourth toe.  See Epps v. Brown, 126 F.3d. 1464, 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506, aff'd, 78 F.3d 604.  

Again, the veteran alleges a right toe injury during service, 
but the service medical records do not show findings or 
diagnosis of a toe injury or a hammertoe of the right foot.  
The initial post-service medical evidence showing a diagnosis 
of a hammertoe of the right foot is the January 1998 VA 
medical records.  While the August 1998 medical statement 
from the private treating physician states that 
the he performed foot surgery on the veteran in 1983, the 
physician did not state the diagnosis or otherwise relate the 
veteran's foot surgery to active service.  The post-service 
diagnosis of a hammertoe of the right foot is made many years 
after the veteran's separation from active service and none 
of the veteran's treating physicians relates this to active 
service.  

In his April 1999 Substantive Appeal, the veteran also 
contends that he should be service-connected for bilateral 
pes planus.  He argues that he developed the right hammertoe 
secondary to the pes planus.  The Board notes that the 
veteran is not service-connected for bilateral pes planus.  
However, even assuming for purposes of this appeal that the 
veteran has pes planus and it was aggravated during active 
service, the claim for service connection for a right 
hammertoe would remain not well grounded.  The veteran has 
not presented competent medical evidence of a nexus between 
pes planus and the post-service hammertoe of the right fourth 
toe.  

The determinative issue in this case is whether the veteran's 
current post-service hammertoe of the right fourth toe is 
attributable to the claimed in-service injury.  This involves 
medical causation or a medical diagnosis; therefore, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  The only supporting evidence 
consists of statements from the veteran.  However, they do 
not well ground this claim because the veteran is not 
qualified to render a competent opinion on a medical 
question.  Grottveit, 5 Vet. App. at 93 (Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded).  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (Court held that a witness must be competent in order 
for his or her statements or testimony to be probative as to 
the facts under consideration).  Lacking any competent 
evidence or opinion linking the current disability to 
service, the claim for service connection for a hammertoe of 
the right foot is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are not 
applicable in this case because the evidence does not show 
that the veteran had a chronic toe condition during active 
service or that a chronic toe condition was noted during the 
initial post-service year.  Moreover, the issue of whether 
there is a nexus between the post-service development of the 
hammertoe of the fourth toe of the right foot and the 
veteran's complaints of a continuity of foot pain since 
service requires a competent medical opinion.  McManaway v. 
West, 13 Vet. App. at 65 (citing Savage v. Gober, 10 Vet. 
App. 488, 495-497 (holding that 'medical expertise was 
required to relate the appellant's present arthritis 
etiologically to his post-service symptoms')).  

The veteran has not presented competent medical evidence that 
relates the hammertoe of the fourth toe of the right foot to 
any incident or event of active service or to any claimed 
continuous symptoms since service.  Therefore, the claim for 
service connection is not well grounded.  38 U.S.C.A. 
§ 5107(a). 

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the veteran of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the veteran stated that a private physician had 
treated him for his condition in 1962.  By letter dated in 
July 1993, the RO requested that physician's treatment 
records.  In August 1993, the physician responded that there 
were no existing records.  The veteran also indicated that he 
had received medical treatment at the VA but he did not 
identify this with specificity.  He does not contend that 
these records would include a medical nexus opinion relating 
the post-service hammertoe of the right fourth toe to any 
incident or event of active service.  The veteran has not 
identified existing medical evidence that would make his 
claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is not 
applicable to the present case.  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Grottveit, 5 Vet. App. at 93; Gilbert, 1 Vet. App. at 55.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  









ORDER

Service connection for a hammertoe of the right foot is 
denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

